        Case 1:21-cv-00274-HBK Document 3 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESUS ZAMORA VARGAS,                              No. 1:21cv274HBK (SS)
12                       Plaintiff,
13           v.                                         ORDER GRANTING MOTION TO PROCEED
                                                        IN FORMA PAUPERIS AND DIRECTING
14    COMMISSIONER OF SOCIAL                            CLERK TO ISSUE SUMMONS
      SECURITY,
15                                                      (Doc. No. 2)
                         Defendant.
16

17

18

19

20          Pending before the Court is Plaintiff’s motion for leave to proceed in forma pauperis under

21   28 U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in the motion
22
     satisfies the requirements under § 1915 to proceed in forma pauperis.
23
            By separate order, this Court will issue a Scheduling and Briefing Order. Plaintiff is
24
     directed to paragraph 1 of that Order. Plaintiff shall promptly file proof of service with the Court
25
     upon completion of service.
26
27          Accordingly, it is now ORDERED:

28          1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) is GRANTED.
                                                       1
        Case 1:21-cv-00274-HBK Document 3 Filed 03/01/21 Page 2 of 2


 1            2. The Clerk of Court shall attach its “Instructions for Service of Social Security Appeals”
 2   to this Order.
 3
              3. The Clerk is directed to issue summons; and
 4
              4. The United States Marshal is directed to serve a copy of the complaint, summons, and
 5
     this order upon the Commissioner. Plaintiff must assist the U.S. Marshal upon request.
 6

 7            5. Within five (5) days of receiving the return of service from the U.S. Marshal, Plaintiff

 8   shall file the return of service with the court.

 9

10   IT IS SO ORDERED.
11

12   Dated:      February 27, 2021
                                                        HELENA M. BARCH-KUCHTA
13                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
